      Case 16-28229                 Doc 74         Filed 04/23/20 Entered 04/23/20 23:49:16                  Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Mary Elizabeth Bidochka                                     Social Security number or ITIN   xxx−xx−0613
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 16−28229



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Mary Elizabeth Bidochka
           aka Mary Elizabeth Mayer


           April 21, 2020                                                 For the court: Jeffrey P. Allsteadt, Clerk
                                                                                         United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 16-28229         Doc 74     Filed 04/23/20 Entered 04/23/20 23:49:16           Desc Imaged
                                    Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
        Case 16-28229       Doc 74     Filed 04/23/20 Entered 04/23/20 23:49:16             Desc Imaged
                                      Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                 Case No. 16-28229-JPC
Mary Elizabeth Bidochka                                                                Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1          User: admin                  Page 1 of 2                   Date Rcvd: Apr 21, 2020
                              Form ID: 318                 Total Noticed: 58


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 23, 2020.
db             +Mary Elizabeth Bidochka,     214 Walnut St,   Saint Charles, IL 60174-2836
24866979       +CCS / Cortrust Bank,    500 E. 60th St. N.,    Sioux Falls,SD 57104-0478
24866980       +Check N Go,    7243 W. 87th,    Bridgeview,IL 60455-1821
24866970       +City of Chicago Bureau Parking,     Department of Revenue,    PO Box 88292,
                 Chicago,IL 60680-1292
24869485       +Credit Acceptance,    25505 West Twelve Mile Rd,     Suite 3000,    Southfield MI 48034-8331
24866966       +Credit Acceptance,    Attn: Bankruptcy Dept.,    Po Box 513,     Southfield,MI 48037-0513
24866962       +DS Services OF America INC,     C/O Collection Bureau OF A,    25954 Eden Landing Rd,
                 Hayward,CA 94545-3816
24866969       +Equifax,    Attn: Bankruptcy Dept.,    PO Box 740241,    Atlanta,GA 30374-0241
24866968       +Experian,    Attn: Bankruptcy Dept.,    PO Box 2002,    Allen,TX 75013-2002
24866964       +FED LOAN SERV,    Attn: Bankruptcy Dept.,    Po Box 60610,    Harrisburg,PA 17106-0610
24866983       +Fifth Third Bank,    161 N. Clark St.,    Chicago,IL 60601-3206
24866996       +Global Acceptance Credit Co.,     5840 Interstate 20 W, #250,     Arlington,TX 76017-1095
24867002       +InSolve Recovery LLC,    Bankruptcy Department,    7144 E. Stetson Dr., Ste. 410,
                 Scottsdale,AZ 85251-3275
24866987       +Moraine Valley Community College,     9000 W. College Parkway,     Palos Hills,IL 60465-2478
24867006       +RJM Acquisitions LLC,    Bankruptcy Department,    575 Underhill Blvd Ste 224,
                 Syosset,NY 11791-3416
24867007       +Robert J. Semrad & Associates,     Bankruptcy Department,    20 S. Clark St., 28th floor,
                 Chicago,IL 60603-1811
24866959        SLM Financial Corp,    1110 USA Pkwy,    Fishers,IN 46037
24866972       +Secretary of State,    Attn: Safety & Financial Resp,     2701 S. Dirksen Pkwy.,
                 Springfield,IL 62723-0002
24866990       +TCF Bank,    919 Estes Court,    Schaumburg,IL 60193-4427
24866967       +Transunion,    Attn: Bankruptcy Dept.,    PO Box 1000,    Chester,PA 19016-1000
25243950        U.S. Department of Education,     c/o Fedloan Servicing,    P.O. Box 69184,
                 Harrisburg, PA 17106-9184
24866991       +US Dep Ed,    PO Box 5609,    Greenville,TX 75403-5609

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
24866994       +EDI: AAEO.COM Apr 22 2020 05:48:00       Aaron Rents Inc.,   1015 Cobb Place Blvd.,
                 Kennesaw,GA 30144-3672
24866975       +E-mail/Text: bankruptcy@rentacenter.com Apr 22 2020 02:17:41        Acceptance NOW,
                 5501 Headquarters Dr.,    Plano,TX 75024-5837
24867005       +EDI: AIS.COM Apr 22 2020 05:48:00       American Infosource,    PO Box 268941,
                 Oklahoma City,OK 73126-8941
24866995       +EDI: AIS.COM Apr 22 2020 05:48:00       American Infosource,    PO Box 248872,
                 Oklahoma City,OK 73124-8872
24867003       +EDI: AIS.COM Apr 22 2020 05:48:00       American Infosource,    PO Box 269093,
                 Oklahoma City,OK 73126-9093
24866971       +EDI: PHINHARRIS Apr 22 2020 05:48:00       Arnold Scott Harris PC,    Bankruptcy Dept.,
                 111 W Jackson Blvd Ste 600,    Chicago,IL 60604-3517
24866976       +EDI: HFC.COM Apr 22 2020 05:48:00       Best Buy/HSBC,   Bankruptcy Department,
                 90 Christiana Rd.,    New Castle,DE 19720-3118
24866974       +E-mail/Text: bk@blittandgaines.com Apr 22 2020 02:16:02       Blitt and Gaines, PC,
                 Bankruptcy Dept.,    661 Glenn Ave.,    Wheeling,IL 60090-6017
24866985        E-mail/Text: bankruptcy@cavps.com Apr 22 2020 02:16:53       Cavalry Portfolio Services,
                 Bankruptcy Dept.,    7 Skyline Dr., 3rd floor,    Hawthorne,NY 10532
24866978       +EDI: CAPITALONE.COM Apr 22 2020 05:48:00       Capital One,   Bankruptcy Department,
                 PO Box 30285,   Salt Lake City,UT 84130-0285
24866973       +EDI: CAPONEAUTO.COM Apr 22 2020 05:48:00       Capital One Auto Finance,    Bankruptcy Department,
                 7933 Preston Rd.,    Plano,TX 75024-2302
24934542       +EDI: AISACG.COM Apr 22 2020 05:48:00       Capital One Auto Finance,
                 c/o Ascension Capital Group,    P.O. Box 201347,    Arlington, TX 76006-1347
24949892       +EDI: AIS.COM Apr 22 2020 05:48:00       Capital One Auto Finance c/o AIS,
                 Portfolio Services, LP f/k/a AIS Data,     Services d/b/a/ Ascension Capital Group,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
24866977       +E-mail/Text: bankruptcy@cavps.com Apr 22 2020 02:16:53       Cavalry Portfolio Services,
                 Bankruptcy Dept.,    500 Summit Lake Dr Ste 400,    Valhalla,NY 10595-2321
24876212       +E-mail/Text: bankruptcy@cavps.com Apr 22 2020 02:16:53       Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Ste 400,    Valhalla, NY 10595-2321
25152593       +EDI: PHINHARRIS Apr 22 2020 05:48:00       City Of Chicago Department of Finance,
                 c/o Arnold Scott Harris P.C.,    111 W. Jackson Blvd Ste. 600,     Chicago, IL 60604-3517
24866981       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Apr 22 2020 02:17:18        Commonwealth Edison,
                 Attn: System Credit/BK Dept,    3 Lincoln Center 4th Floor,     Oakbrook Terrace,IL 60181-4204
24869485       +E-mail/Text: ebnnotifications@creditacceptance.com Apr 22 2020 02:15:33        Credit Acceptance,
                 25505 West Twelve Mile Rd,    Suite 3000,    Southfield MI 48034-8331
24866966       +E-mail/Text: ebnnotifications@creditacceptance.com Apr 22 2020 02:15:33        Credit Acceptance,
                 Attn: Bankruptcy Dept.,    Po Box 513,    Southfield,MI 48037-0513
24866982       +E-mail/PDF: creditonebknotifications@resurgent.com Apr 22 2020 02:27:28        Credit One Bank,
                 PO Box 98873,   Las Vegas,NV 89193-8873
24866961       +EDI: AMINFOFP.COM Apr 22 2020 05:48:00       First Premier BANK,    Attn: Bankruptcy Dept.,
                 601 S Minnesota Ave,    Sioux Falls,SD 57104-4868
          Case 16-28229            Doc 74       Filed 04/23/20 Entered 04/23/20 23:49:16                         Desc Imaged
                                               Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: admin                        Page 2 of 2                          Date Rcvd: Apr 21, 2020
                                      Form ID: 318                       Total Noticed: 58


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
24866984       +EDI: HFC.COM Apr 22 2020 05:48:00      HSBC,    Bankruptcy Department,     PO Box 5253,
                 Carol Stream,IL 60197-5253
24866998        EDI: JEFFERSONCAP.COM Apr 22 2020 05:48:00       Jefferson Capital Systems,      PO Box 7999,
                 Saint Cloud,MN 56302
24866997        EDI: JEFFERSONCAP.COM Apr 22 2020 05:48:00       Jefferson Capital Systems LLC,
                 Bankruptcy Dept.,    PO Box 7999,   Saint Cloud,MN 56302
25212936        EDI: JEFFERSONCAP.COM Apr 22 2020 05:48:00       Jefferson Capital Systems LLC,
                 Purchased From Global Acceptance Credit,     Po Box 7999,     Saint Cloud Mn 56302-9617,
                 Orig By: Corinthian Colleges Inc.
25211236        EDI: JEFFERSONCAP.COM Apr 22 2020 05:48:00       Jefferson Capital Systems LLC,
                 Purchased From Verizon Wireless,    Po Box 7999,     Saint Cloud Mn 56302-9617,
                 Orig By: Verizon Wireless
24867000        EDI: JPMORGANCHASE Apr 22 2020 05:48:00       Chase Bank,    Bankruptcy Department,     PO Box 15298,
                 Wilmington,DE 19850
24866999       +E-mail/PDF: resurgentbknotifications@resurgent.com Apr 22 2020 02:27:35          LVNV Funding LLC,
                 PO Box 10584,   Greenville,SC 29603-0584
24866986       +EDI: TCISOLUTIONS.COM Apr 22 2020 05:48:00       Mid American Bank & Trust,
                 5109 S. Broadband Ln.,    Sioux Falls,SD 57108-2208
24867004       +EDI: MID8.COM Apr 22 2020 05:48:00      Midland Funding, LLC,      Bankruptcy Department,
                 8875 Aero Drive, # 200,    San Diego,CA 92123-2255
24866957       +EDI: NAVIENTFKASMSERV.COM Apr 22 2020 05:48:00        Navient,    Attn: Bankruptcy Dept.,
                 123 S Justison St. Ste 3,    Wilmington,DE 19801-5363
25089392        EDI: NAVIENTFKASMSERV.COM Apr 22 2020 05:48:00        Navient CFC,    c/o Navient Solutions, Inc.,
                 PO BOX 9640,   Wilkes-Barre, PA 18773-9640
25210846       +EDI: JEFFERSONCAP.COM Apr 22 2020 05:48:00       Premier Bankcard, Llc,
                 c o Jefferson Capital Systems LLC,    Po Box 7999,     Saint Cloud Mn 56302-9617,
                 Orig By: Premier Bankcard Mc 56302-7999
24866988        E-mail/Text: bmg.bankruptcy@centurylink.com Apr 22 2020 02:16:43         Sprint,    PO Box 6419,
                 Carol Stream,IL 60197
24866989        EDI: AISTMBL.COM Apr 22 2020 05:48:00       T-Mobile,    PO Box 742596,    Cincinnati,OH 45274
24867001        EDI: USBANKARS.COM Apr 22 2020 05:48:00       US Bank NA,    Bankruptcy/Recovery Dept.,
                 PO Box 5229,   Cincinnati,OH 45201
24866992       +EDI: VERIZONCOMB.COM Apr 22 2020 05:48:00       Verizon,    500 Technology Dr Ste 550,
                 Cottleville,MO 63304-2225
24866993       +EDI: VERIZONCOMB.COM Apr 22 2020 05:48:00       Verizon Wireless,     Bankruptcy Dept.,
                 1 Verizon Pl.,    Alpharetta,GA 30004-8510
                                                                                                 TOTAL: 38

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
24866963*        +DS Services OF America INC,   C/O Collection Bureau OF A,    25954 Eden Landing Rd,
                   Hayward,CA 94545-3816
24866965*        +FED LOAN SERV,   Attn: Bankruptcy Dept.,   Po Box 60610,    Harrisburg,PA 17106-0610
24931021*        +Moraine Valley Community College,   9000 W College Parkway,    Palos Hills, IL 60465-2478
24866958*        +Navient,   Attn: Bankruptcy Dept.,   123 S Justison St. Ste 3,    Wilmington,DE 19801-5363
24866960*        +Navient,   Attn: Bankruptcy Dept.,   123 S Justison St. Ste 3,    Wilmington,DE 19801-5363
                                                                                               TOTALS: 0, * 5, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 23, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 21, 2020 at the address(es) listed below:
              Christopher M Dyer    on behalf of Debtor 1 Mary Elizabeth Bidochka ndil@geracilaw.com
              David Kosk    on behalf of Debtor 1 Mary Elizabeth Bidochka ndil@geracilaw.com
              Kyle T Dallmann    on behalf of Debtor 1 Mary Elizabeth Bidochka ndil@geracilaw.com
              Michael L Sherman    on behalf of Creditor   CREDIT ACCEPTANCE CORPORATION shermlaw1@aol.com
              N. Neville Reid    nreid@foxswibel.com, nreid@ecf.axosfs.com;bkdocket@foxswibel.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 6
